                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 Case No.: 21-cv-22132-GAYLES

MICHAEL D. LYNCH and
CANDENCE B. LYNCH,

                Plaintiffs,
v.

DEUTSCHE BANK NATIONAL
TRUST COMPANY, et al.,

            Defendants,
______________________________/

                                  ORDER DISMISSING CASE

        THIS CAUSE comes before the Court on a sua sponte review of the record. For the

reasons that follow, the Complaint shall be dismissed without prejudice as a shotgun pleading.

        On June 8, 2021, Plaintiffs Michael D. Lynch and Candace B. Lynch, appearing pro se,

filed this action against Deutsche Bank National Trust Company, PHH Mortgage Corporation,

Bradley Arant Boult Cummings LLP, Glenn E. Glover, T. Parker Griffin Jr., Hahn & Hessen

LLP, Alan M. Jacobs, Mark Indelicato, and Donna Walker (collectively the Defendants). [ECF

No. 2]. In their forty-six-page Complaint, Plaintiffs allege claims for fraud on the court (Count I),

aiding and abetting fraud (Count II), negligence (Count III), and civil conspiracy (Count IV) relat-

ing to a bankruptcy court proceeding.

        To state a claim for relief, a pleading must contain “(1) a short and plain statement of the

grounds for the court's jurisdiction . . .; (2) a short and plain statement of the claim showing that

the pleader is entitled to relief; and (3) a demand for the relief sought . . . .” Fed. R. Civ. P. 8(a).

Additionally, “[a] party must state its claims or defenses in numbered paragraphs, each limited as

far as practicable to a single set of circumstances.” Fed. R. Civ. P. 10(b). The federal pleading

standards thus “require the pleader to present [her] claims discretely and succinctly, so that, [her]
adversary can discern what [she] is claiming and . . . the court can determine which facts support

which claims and whether the plaintiff has stated any claims upon which relief can be granted . . .

.” Weiland v. Palm Beach Cnty. Sheriff's Office, 792 F.3d 1313, 1320 (11th Cir. 2015) (quot-

ing T.D.S. Inc. v. Shelby Mut. Ins. Co., 760 F.2d 1520, 1544 n.14 (11th Cir. 1985) (Tjoflat, J.,

dissenting)).

       “Complaints that violate Rule 8(a)(2) or 10 are often disparagingly referred to as shot-

gun pleadings.” Id. (internal quotation marks omitted). The Eleventh Circuit generally considers a

complaint to be a shotgun pleading if it: (1) “contain[s] multiple counts where each count adopts

the allegations of all preceding counts, causing each successive count to carry all that came before

and the last count to be a combination of the entire complaint,” id. at 1321; (2) is “replete with

conclusory, vague, and immaterial facts not obviously connected to any particular cause of ac-

tion,” id. at 1321–22; (3) fails to “separate[ ] into a different count each cause of action or claim

for relief,” id. at 1322–23; or (4) “assert[s] multiple claims against multiple defendants without

specifying which of the defendants are responsible for which acts or omissions, or which of the

defendants the claim is brought against,” id. at 1323. Shotgun pleadings “fail to give the defend-

ants adequate notice of the claims against them and the grounds upon which each claim rests . . .

[and] waste scarce judicial resources, inexorably broaden the scope of discovery, wreak havoc on

appellate court dockets, and undermine the public's respect for the courts.” Arrington v. Green,

757 F. App'x 796, 797 (11th Cir. 2018) (per curiam) (internal quotations and citations omitted).

       Plaintiffs’ Complaint must be dismissed as an impermissible shotgun pleading. Plaintiffs

improperly incorporate all of the factual allegations into each count, without properly tying each

of those factual allegations to the claims raised, see Innova Inv. Grp., LLC v. Village of Key Bis-

cayne, No. 19-CIV-22540, 2020 WL 6781821, at *5 (S.D. Fla. Nov. 18, 2020), and improperly

adopts all of the prior counts’ allegations into subsequent counts, see Weiland, 792 F.3d at 1321.


                                                 2
In addition, the Complaint asserts claims against all of the Defendants without specifying which

of the Defendants are responsible for which acts or omissions. As a result of these pleading defi-

ciencies, the Court is unable to ascertain which facts support which claims and whether Plaintiffs

have stated any claims upon which relief can be granted. Therefore, the Complaint shall be dis-

missed without prejudice as an impermissible shotgun pleading.

       It is ORDERED AND ADJUDGED that this action is DISMISSED without prejudice

and CLOSED for administrative purposes.

       DONE AND ORDERED in Chambers at Miami, Florida, this 30th day of June, 2021.




                                                    ________________________________
                                                    DARRIN P. GAYLES
                                                    UNITED STATES DISTRICT JUDGE




                                                3
